
	
		III
		111th CONGRESS
		2d Session
		S. RES. 589
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2010
			Mr. Schumer (for himself
			 and Mr. Bennett) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the printing of a revised edition of the
		  Nomination and Election of the President and Vice President of the United
		  States. 
	
	
		That—
			(1)the Committee on
			 Rules and Administration shall prepare a revised edition of the document
			 entitled Nomination and Election of the President and Vice President of the
			 United States (Senate Document 106-16);
			(2)the revised
			 document described in paragraph (1) shall be printed as a Senate document;
			 and
			(3)there shall be
			 printed, beyond the usual number, 600 additional copies of the revised document
			 described in paragraph (1) for the use of the Committee on Rules and
			 Administration.
			
